United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3811
                                   ___________

Hayward Cleveland,                      *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        * Appeal from the United States
Arkansas State Hospital,                * District Court for the Eastern
                                        * District of Arkansas.
            Defendant,                  *
                                        *    [UNPUBLISHED]
Arkansas Partnership Program,           *
                                        *
            Appellee,                   *
                                        *
Probate Court of Arkansas,              *
                                        *
            Defendant.                  *
                                   ___________

                           Submitted: June 10, 2003
                               Filed: June 12, 2003
                                    ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
      Hayward Cleveland appeals the district court’s1 order granting summary
judgment to defendant Arkansas Partnership Program, and dismissing without
prejudice his action challenging his continuing civil commitment. Having carefully
reviewed the record, we conclude summary judgment was proper. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.

                                        -2-